DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03 February 2022 has been entered.


Status of Claims
Claims 13-18, 20, and 24-29 are pending in this application, and are examined.




Examiner’s Remarks
The Examiner notes that, during an interview held 03 February 2022, Applicant noted a supplemental response with a Declaration would be filed within the month.  As of the writing of this Office action, no supplemental response or Declaration has been received.  Accordingly, an action on the merits in response to the Request for Continued Examination filed 03 February 2022 follows.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following rejection is maintained:
Claims 13-18, 20 and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dixon et al. (“Dixon”, WO 2010/049434, cited by Applicant in IDS filed 30 July 2015) in view of Makino (US 2006/0222618, previously cited), Elliott et al. (“Elliott”, US 2008/0019938, previously cited), and/or Cabourg et al. (“Cabourg”, WO 2012/164065, previously cited).
Regarding claims 13-15 and 20, Dixon teaches a process for relaxing or straightening hair, using weak dicarboxylic acids with heat (title, abstract).  A particularly preferred weak acid is maleic acid (paragraphs [0030], [0037]).  The composition 
While Dixon teaches natural oils may be included in its composition, Dixon does not specifically teach the presence of a plant oil of triglyceride type, such as avocado oil (instant claims 13, 20).
However, the use of oils such as avocado oil, in amounts of 5 to 30% as now claimed, is already known to be suitable in hair straightening compositions.  For example:
Makino generally teaches that, in compositions for straightening curly hair (abstract), suitable oils include avocado oil in amounts from 0.5-10% (e.g., see paragraph 58).
Elliott generally teaches that, in hair treatment compositions for straightening hair (abstract), preferred fatty esters include avocado oil in amounts from 0.1 to 10% (e.g., see paragraphs [0059], [0062]).
Cabourg teaches hair straightening compositions for treating straightened keratin fibres (abstract) wherein suitable fatty substances include avocado oil in amounts of 0.1-30% (e.g., see page 36, line 30,and page 40, line 31).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include avocado oil in the composition of Dixon in amounts recited; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the use of 
Regarding amounts of dicarboxylic acid (claims 13, 17, and 18), Dixon teaches amounts of 1-5% maleic acid (paragraph [0036]; Example 3).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 16, Dixon teaches salts of the acids may be employed (e.g., see paragraph [0037]), and exemplifies use of the disodium salt of maleic acid (Example 3).
Regarding claim 24, Dixon teaches suitable pH adjusting agents which may be included are bases such as various alkali and alkaline earth metal salts, and amines such as triethanolamine (paragraphs [0109]-[0111]).
Regarding claim 25, Dixon teaches including a viscosity modifying agent (paragraphs [0039], [0040]) and exemplifies polyquaternium-37 (paragraph [0100]; Example 3).
Regarding claims 26 and 27, Dixon further teaches using heat to effectuate smoothing hair, wherein the heat is more preferably at least 100ºC (paragraph [0122]), using a source for generating heat such as, for example a flat iron (paragraph [0124]).  While Dixon does not specifically teach using a curling iron, Bouchara also teaches applying heat after applying a composition to straighten hair (e.g., page 5, lines 1-9) and teaches using a straightening iron, a curling iron, a crimping iron or a steam iron (page 
Regarding claim 28, Dixon teaches that, in a preferred embodiment, the means for smoothing hair also serves as the generating heat such as, for example a flat iron with a heating temperature from 150 to 200ºC (paragraph [0124]), and therefore the skilled artisan would envisage a kit comprising the straightening composition and an iron configured to produce a temperature of at least about 100ºC.
Regarding claim 29, it is noted that amounts of avocado oil taught by Makino, Elliott, and/or Cabourg overlap that of instant claim 29.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.

Response to Arguments
Applicant's arguments filed 03 February 2022 have been fully considered but they are not persuasive.  
Applicant argues the amendments to claims 13, 26, and 28, requiring the inclusion of a dicarboxylic acid chosen from maleic acid or salts thereof and avocado oil, render the comparative testing in the as-filed specification reasonably commensurate in scope with the present claims.  Applicant also argues, “one of ordinary skill in the art at the time of the invention would have reasonably expected the beneficial properties demonstrated by the inventive composition of Examples 1 and 2 to be similar across the full scope of the amounts recited therein.”  Applicant further argues the comparative prima facie obviousness.”
This argument is not persuasive.  Applicant’s remarks regarding amending the claims to be commensurate in scope are duly noted.  However, the comparative data in the as-filed specification has been fully considered, but is not sufficient for overcoming the rejection of the claims as amended.  As noted in the Examiner’s Answer mailed 27 October 2020 (and affirmed by the Patent Trial and Appeal Board on 15 December 2021), Example 1 of the specification states compositions comprising 1) the particular combination of the disodium salt of maleic acid and avocado oil; 2) a control gel (disodium salt of maleic acid only); and 3) control oil (100% avocado oil) were “evaluated globally”, with results graded as “bad”, “poor”, “moderate”, and “good”, wherein “the overall performance resulting from the mean of the results obtained for the softness of feel, sheen and straightening properties was then determined”.  However, it is not clear what is meant by the phrase “evaluated globally”, because the data provides no information with respect to which tests were actually conducted, the parameters within each test (e.g., number of subjects tested, amount of each composition applied, etc.), and results obtained within each test (e.g., objective evidence as determined by units of measurement, relative opinions given by each subject tested, etc.).  Additionally, the specification states the data presented is “the mean of the results obtained”, rather than actual results obtained, thus adding to the lack of clarity with respect to results obtained.  As further stated by the Patent Trial and Appeal Board:  
Appellant provides no evidence that these results are unexpected. We note that an electronic word search of the Specification does not find any usage of either the terms “unexpected,” “synergistic,” or “surprising.” No declaration or affidavit has been submitted to show that the results of Examples 1 or 2 would have been surprising or unexpected. We note that the statement that the combination is “better than those obtained by treating the hair with each of the ingredients” (Spec. 13:8-9) does not suggest the results are unexpected. Therefore, the only indication that any of these results constitutes an unexpected result is naked attorney argument in the Appeal Brief and these statements are not evidence.
Second, the data in the Specification is not compared with the closest prior art, which would be a maleic acid containing hair straightening composition in Example 3 or 4 of Dixon. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.’’).
Third… Appellant also provides no evidence that the differences shown in Examples 1 and 2 were statistically significant. Appellant has not provided any error bars or other explanation of the data in the Specification, suggesting that the results represent a single experiment. See McNeil-PPC, Inc. v. L. Perrigo Co., 337 F.3d 1362, 1370 (Fed. Cir. 2003) (Finding evidence unpersuasive that “was based on the results of a study involving only nine participants and thus did not rise to the level of statistical significance” and finding the studies were “not shown to be reproducible.”’)  (Emphasis added.)  

Therefore, the data in the as-filed specification has been given its due weight and consideration, but is insufficient to overcome the rejection of the claims as currently amended.





Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BARBARA S FRAZIER/           Examiner, Art Unit 1611